DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, in lines 1-2, “one segment of continuous casting roll” should be changed to --one segment of a continuous casting roll--.  In line 2, “each segment of continuous casting roll” should be changed to --each segment of the continuous casting roll-- to refer back to the continuous casting roll in line 1.

Regarding claim 7, in lines 2-3, “one segment of continuous casting roll” should be changed to --one segment of a continuous casting roll--.  In line 3, “each segment of continuous casting roll” should be changed to --each segment of the continuous casting roll-- to refer back to the continuous casting roll in line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa (US 5,971,622, cited in IDS filed 9/21/21) in view of Rasmus (US 4,326,759).
Regarding claim 1, Akazawa teaches a bearing block unit (fig 1) for supporting a continuous casting roll (col 2 lines 25-31), comprising:
a bearing block (fig 1, upper bearing housing 2 and lower bearing housing 3), and
a roller bearing (fig 1, inner ring 1, rollers 15, outer ring 5) disposed in an inner hole of the bearing block (fig 1), the bearing comprising an inner ring raceway (col 3 lines 15-28, raceway 6a of inner ring 1), an outer ring raceway (col 3 lines 35-50, raceway 4a formed on inner peripheral surface of outer ring lower member 4), and at least one set of rolling bodies (rollers 15) 5disposed between the inner and outer ring raceways (fig 1), wherein
the inner ring raceway is formed by at least one row of an inner ring (figs 1-3, see raceway 6a of fig 2), the inner ring being fitted round a roll shaft of the continuous casting roll during installation (col 1 lines 10-20, easily attachable to a shaft member), for the purpose of supporting the continuous casting roll (functional limitation, col 2 lines 25-30, support of a guide roll in facilities for continuous casting), and wherein
the outer ring raceway is at least partially formed by an inner surface of the inner 10hole of the bearing block (figs 1-3, note fig 2 showing surface 2a as part of the raceway for rollers 15, fig 3 showing surface 4a as part of raceway for rollers 15, col 3 lines 1-20, upper bearing housing serving as an outer ring upper member combined with outer ring lower member 4 constituting the outer ring).
Akazawa fails to teach the inner ring raceway is a complete and continuous independent inner ring.
Rasmus teaches a bearing having a one-piece inner race (abstract).  The one-piece construction of each race enables manufacturing tolerances of within 0.001 inch (col 1 lines 10-25), thereby facilitating the minimizing of frictional losses (col 4 lines 30-40).
It would have been obvious to one of ordinary skill in the art to modify Akazawa so that the inner ring halves are formed so as to be a one-piece construction, thus being a complete and continuous independent inner ring, as Rasmus recognizes the reduced frictional losses due to a one piece construction (col 4 lines 30-40).  Additionally, one skilled in the art would recognize that a split inner ring would be more prone to failure as the sections are load bearing and that when structural parts are subject to load, structural parts in sections tend to weaken the part.  See MPEP 2144.05(V)(B), where the courts have held that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Regarding claim 2, the combination teaches wherein the outer ring raceway (Akazawa, fig 1, outer ring 5) is formed by joining together bearing raceways formed by an independent outer ring in a load-bearing zone (Akazawa, fig 1, outer ring lower member 4 at the bottom) and a bearing block inner hole surface in a non-load-bearing zone (Akazawa, fig 1, col 3 lines 1-20, outer ring upper member which is part of the upper bearing housing 2).

Regarding claim 3, the combination teaches wherein the independent outer ring accounts for 30% - 70% of the circumference of the bearing (Akazawa, fig 1, outer ring lower member 4 appears to be about 50% of the circumference of the bearing). 

Regarding claim 4, the combination teaches wherein the independent outer ring accounts for 1/3-3/5 of the circumference of the bearing (Akazawa, fig 1, outer ring lower member 4 appears to be about 1/2 of the circumference of the bearing).

Regarding claim 5, the combination teaches wherein the independent outer ring accounts for about 50% of the circumference of the bearing (Akazawa, fig 1, outer ring lower member 4 appears to be about 50% of the circumference of the bearing).
Regarding the limitation of the independent outer ring being “formed by splitting a bearing outer ring of a standard bearing,” note that said limitation is a product-by-process limitation which does not impart additional structure to distinguish over the prior art.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113(I).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa in view of Rasmus and Warner III (US 5,649,889).
Regarding claim 6, refer to the rejection of independent claim 1 above for the teachings of Akazawa as modified by Rasmus with respect to the claimed bearing block unit.  Claim 6 differs from independent claim 1 in requiring a continuous casting roll line, formed by at least one segment of continuous casting roll, each segment of continuous casting roll comprising a roll shaft and a roll mantle formed on the roll shaft, wherein the continuous casting roll line is supported on the bearing block unit.
Warner III teaches a guide roll (abstract), in particular, to continuous caster guide rolls (fig 1, col 1 lines 5-10).  Warner’s guide roll (fig 1) is formed by at least one segment of a continuous casting roll (fig 1, note each segment of the roll comprises bearings), each segment of the continuous casting roll comprising a roll shaft (rotatable shaft 11) and a roll mantle (roll sleeves 13A through 13Y) formed on the roll shaft (fig 1), and wherein the continuous casting roll line is supported on the bearing block unit (fig 1, roll is supported by bearings (Z, Y, A, B) which are supported by beams or girders 12).
It would have been obvious to one of ordinary skill in the art to modify Akazawa so as to be used in a continuous casting roll line, formed by at least one segment of a continuous casting roll, each segment of the continuous casting roll comprising a roll shaft and a roll mantle formed on the roll shaft, the continuous casting roll line being supported on the bearing block, as Akazawa discloses the use of the bearings for guide rolls in facilities for continuous casting (col 2 lines 25-35) and that Warner III teaches of guide rolls for a continuous caster having the claimed structure and that the guide rolls are supported by bearings (Warner III, fig 1).

Regarding claim 7, refer to the rejection of independent claim 6 above for the teachings of Akazawa and Rasmus and Warner III with respect to the claimed bearing block unit and the continuous casting roll line.  Claim 7 differs from claim 6 by requiring the continuous casting machine.  However, note that the use of a continuous casting machine would be suggested in the combination, as Akazawa discloses the use in facilities for continuous casting (col 2 lines 25-35) and that Warner III also discloses guide rolls for a continuous caster (col 1 lines 1-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart (US 5,630,669) discloses split bearings, i.e., bearing with both inner and outer race formed in two parts, and recognizes the advantages of split bearings for their ease of assembly and disassembly, but also their disadvantages, as split bearings are more prone to failure due to the fact that they comprise sections which are necessarily load bearing (col 1 lines 10-35, whenever a structural part is subject to load, forming the structural part in sections inherently tends to weaken the part).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735